Citation Nr: 1317784	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  11-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the amount of overpayment of pension benefits in the amount of $42,848.00 is correct.

2.  Entitlement to waiver of recovery of disability benefits in the amount of $42,848.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, except as otherwise stated herein.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claim file shows that the Veteran does not contest the validity of his indebtedness, which stems from overpayment of VA pension benefits, but contests that amount of the indebtedness and the denial of waiver of that indebtedness.  

Also, a November 2012 Memorandum reflects that multiple attempts had been made to locate the Veteran's Income Verification Match (IVM) folder but that the Pension Management Center (PMC) in Milwaukee had determined that its contents had been destroyed.  As a result, a formal finding was made as to the unavailability of the Veteran's IVM folder.  Also, the PMC had reviewed all adjudicative actions and had validated the creation of the debt, as indicated in a March 2012 memo.  

A review of Virtual VA reveals that the Veteran was sent a letter, dated May 16, 2012, that the Social Security Administration informed VA that he first became entitled to Social Security benefits of $951.00 in November of 2011 and VA was also told that he received an increase in benefits to $985.00 in December of 2011.  VA assumed that he were first paid in December of 2011, and therefore must start counting $985.00 in monthly income on January 1, 2012.  Thus, it was proposed that his VA pension benefit payment be reduced from $1,021.00 to $36.00, effective January 1, 2012.  

In VA Form 21-4138, VA Form 21-4138, Statement in Support of Claim, the Veteran's service representative requested that the Veteran be afforded a hearing before a Decision Review Officer (DRO) to address the amount of his indebtedness and entitlement to waiver of pension overpayment.  Such a hearing was again requested by the service representative in VA Form 21-4134 dated in April 2011.

Subsequently, in VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran checked the box indicating that he did not want a hearing before the Board.  

However, in the April 2013 Informal Hearing Presentation the Veteran's service representative it was again requested that the Veteran be afforded a hearing, "as soon as possible" due to hardship, before the Committee on Waivers.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a hearing before the appropriate adjudicator(s) at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

